Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 9/29/2021 are acknowledged.  Claims 1-12 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 

Response to Arguments
Arguments filed 9/29/2021 have been considered.
	The previously presented rejection is not presented below given the amendment “wherein the server computer transmits a warning to the fragrance dispersion systems when any of the plurality of dry fragrance cartridges rated number of dispersions exceeds the rated number of dispersions”.  This is not taught by the previous rejection.  The arguments are, however, substantively responded to below incase the references or issues appear in future actions.
	The applicant first takes issue with the office action stating that lavender and lemon are nausea reducing fragrances saying that it is not proper official notice and there is not proper evidence of this.  The prior action however properly teaches these limitations.  Lavender and lemon are properly taught and motivated to be used by the motivation of providing pleasant scents.  Nothing in the motivation to use lemon and lavender uses the idea that they are nausea inducing fragrances.  The instant application uses lavender and lemon scents as anti-nausea scents.  Whether a scent such as lavender or lemon helps reduce nausea is an inherent property of the scent.  Nothing makes the applicant’s lavender or lemon scent special or different from normal lavender and lemon scent. Thus, a teaching of lavender and lemon scent inherently teaches a scent that is anti-nausea.  The prior art does not need to recognize the inherent feature or function nor does the discovery of an inherent function confer patentability (MPEP 2112 I. and II.).
	The applicant next mentions another part of the rejection and says that citations are missing there.  The part quoted is a section providing obviousness statements and explanation on how the combinations meet the claim limitations. This is all based on the cited teachings of Pendergrass, Mainz, and Conroy in the portion just above the quoted section.  
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With regards to claims 1 and 8, the new limitation “wherein the server computer transmits a warning to the fragrance dispersion systems when any of the plurality of dry fragrance cartridges rated number of dispersions exceeds the rated number of dispersions” is not supported in the specification.  In the remarks the applicant points to para 119, 124, and 147.  These paragraphs nor any other parts of the specification support the limitation as written.  The specification at at least para 119, 123, and 124 supports that the server collects usage information (such as rated dispersions used/remaining/empty) and sends warning to individual users based on the usage information. This is taught to occur via some type of mobile display that the user has such as a smart phone or vehicle display. Note the warning is sent to the individual users and not the individual fragrance dispersion systems as claimed. Para 108 similarly teaches sending warnings to a system administrator of the whole system again via devices such as audio, visual displays, or digital wireless device.  Additionally, the specification does not support the warning being sent to individual fragrance dispersion systems when ANY system has a cartridge that is past the rated number of dispersions. 
	Dependent claims are rejected for the same reasons as the claims from which they depend. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799